                                              1 Gerald E. Hawxhurst (Bar No. 220329)
                                                 jerry@hawxhurstllp.com
                                              2 HAWXHURST HARRIS LLP
                                              3 11111 Santa Monica Blvd., Suite 620
                                                Los Angeles, California 90025
                                              4 Telephone: (310) 893-5150
                                                Facsimile: (310) 893-5195
                                              5
                                                Attorneys for Plaintiff
                                              6 Robert Steven Hicks
                                              7
                                              8
                                                                     UNITED STATES DISTRICT COURT
                                              9
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                             10
                                                                             WESTERN DIVISION
                                             11
11111 SANTA MONICA BOULEVARD, SUITE 620




                                                  ROBERT STEVEN HICKS,                    Case No.: 2:19-cv-05360-MWF-SK
 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13                 Plaintiff,
                                                     v.                                   STIPULATED
                                             14                                           PROTECTIVE ORDER
                                             15 FREDIUN AMIR BAHADORI, an
                                                individual; AMIR, aka AMIR
                                             16 FASHIONS, aka AMIR FASHION,
                                             17 business form unknown; and MODA
                                                ITALIA, INC., a California corporation,
                                             18
                                             19                Defendants.

                                             20
                                             21 MODA ITALIA, INC.
                                             22                    Countercomplainant,
                                             23        v.
                                             24 ROBERT STEVEN HICKS,
                                             25
                                                             Counterdefendant.
                                             26
                                             27
                                             28
                                              1 1.      A. PURPOSES AND LIMITATIONS
                                              2         Discovery in this action is likely to involve production of confidential,
                                              3 proprietary, or private information for which special protection from public
                                              4 disclosure and from use for any purpose other than prosecuting this litigation may
                                              5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                              6 enter the following Stipulated Protective Order. The parties acknowledge that this
                                              7 Order does not confer blanket protections on all disclosures or responses to
                                              8 discovery and that the protection it affords from public disclosure and use extends
                                              9 only to the limited information or items that are entitled to confidential treatment
                                             10 under the applicable legal principles. The parties further acknowledge, as set forth in
                                             11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 procedures that must be followed and the standards that will be applied when a party
                                             14 seeks permission from the court to file material under seal.
                                             15
                                             16            B. GOOD CAUSE STATEMENT
                                             17         This action is likely to involve financial information for which special
                                             18 protection from public disclosure and from use for any purpose other than
                                             19 prosecution of this action is warranted. Such information consist of, among
                                             20 other things, confidential business or financial information, bank records, and
                                             21 information otherwise generally unavailable to the public, or which may be
                                             22 privileged or otherwise protected from disclosure under state or federal statutes,
                                             23 court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                             24 information, to facilitate the prompt resolution of disputes over confidentiality of
                                             25 discovery materials, to adequately protect information the parties are entitled to keep
                                             26 confidential, to ensure that the parties are permitted reasonable necessary uses of
                                             27 such material in preparation for and in the conduct of trial, to address their handling
                                             28 at the end of the litigation, and serve the ends of justice, a protective order for such

                                                                                           -1-
                                              1 information is justified in this matter. It is the intent of the parties that information
                                              2 will not be designated as confidential for tactical reasons and that nothing be so
                                              3 designated without a good faith belief that it has been maintained in a confidential,
                                              4 non-public manner, and there is good cause why it should not be part of the public
                                              5 record of this case.
                                              6
                                              7 2.      DEFINITIONS
                                              8         2.1    Action: this pending federal law suit styled as Hicks v. Bahadori, et.
                                              9 al, District Court Case No. 2:19-cv-05360-MWF-SK.
                                             10         2.2    Challenging Party: a Party or Non-Party that challenges the
                                             11 designation of information or items under this Order.
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 how it is generated, stored or maintained) or tangible things that qualify for
                                             14 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                             15 the Good Cause Statement.
                                             16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well
                                             17 as their support staff).
                                             18         2.5    Designating Party: a Party or Non-Party that designates information
                                             19 or items that it produces in disclosures or in responses to discovery as
                                             20 “CONFIDENTIAL.”
                                             21         2.6    Disclosure or Discovery Material: all items or information, regardless
                                             22 of the medium or manner in which it is generated, stored, or maintained (including,
                                             23 among other things, testimony, transcripts, and tangible things), that are produced or
                                             24 generated in disclosures or responses to discovery in this matter.
                                             25         2.7    Expert: a person with specialized knowledge or experience in a
                                             26 matter pertinent to the litigation who has been retained by a Party or its counsel to
                                             27 serve as an expert witness or as a consultant in this Action.
                                             28

                                                                                            -2-
                                              1        2.8    House Counsel: attorneys who are employees of a party to this
                                              2 Action. House Counsel does not include Outside Counsel of Record or any other
                                              3 outside counsel.
                                              4        2.9    Non-Party: any natural person, partnership, corporation, association,
                                              5 or other legal entity not named as a Party to this action.
                                              6        2.10   Outside Counsel of Record: attorneys who are not employees of a
                                              7 party to this Action but are retained to represent or advise a party to this Action and
                                              8 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                              9 which has appeared on behalf of that party, and includes support staff.
                                             10        2.11   Party: any party to this Action, including all of its officers,
                                             11 directors, employees, consultants, retained experts, and Outside Counsel of Record
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 (and their support staffs).
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13        2.12   Producing Party: a Party or Non-Party that produces Disclosure or
                                             14 Discovery Material in this Action.
                                             15        2.13   Professional Vendors: persons or entities that provide litigation
                                             16 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                             17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                             18 and their employees and subcontractors.
                                             19        2.14   Protected Material: any Disclosure or Discovery Material that is
                                             20 designated as “CONFIDENTIAL.”
                                             21        2.15   Receiving Party: a Party that receives Disclosure or Discovery
                                             22 Material from a Producing Party.
                                             23
                                             24 3.      SCOPE
                                             25        The protections conferred by this Stipulation and Order cover not only
                                             26 Protected Material (as defined above), but also (1) any information copied or
                                             27 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                             28

                                                                                           -3-
                                              1 compilations of Protected Material; and (3) any testimony, conversations, or
                                              2 presentations by Parties or their Counsel that might reveal Protected Material.
                                              3        Any use of Protected Material at trial shall be governed by the orders of the
                                              4 trial judge. This Order does not govern the use of Protected Material at trial.
                                              5
                                              6 4.      DURATION
                                              7         Even after final disposition of this litigation, the confidentiality obligations
                                              8 imposed by this Order shall remain in effect until a Designating Party agrees
                                              9 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                             10 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                             11 with or without prejudice; and (2) final judgment herein after the completion and
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 including the time limits for filing any motions or applications for extension of
                                             14 time pursuant to applicable law.
                                             15
                                             16 5.      DESIGNATING PROTECTED MATERIAL
                                             17        5.1    Exercise of Restraint and Care in Designating Material for
                                             18 Protection. Each Party or Non-Party that designates information or items for
                                             19 protection under this Order must take care to limit any such designation to
                                             20 specific material that qualifies under the appropriate standards. The Designating
                                             21 Party must designate for protection only those parts of material, documents, items,
                                             22 or oral or written communications that qualify so that other portions of the material,
                                             23 documents, items, or communications for which protection is not warranted are not
                                             24 swept unjustifiably within the ambit of this Order.
                                             25        Mass, indiscriminate, or routinized designations are prohibited. Designations
                                             26 that are shown to be clearly unjustified or that have been made for an improper
                                             27 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                             28

                                                                                           -4-
                                              1 unnecessary expenses and burdens on other parties) may expose the Designating
                                              2 Party to sanctions.
                                              3        If it comes to a Designating Party’s attention that information or items that it
                                              4 designated for protection do not qualify for protection, that Designating Party must
                                              5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                              6        5.2      Manner and Timing of Designations. Except as otherwise provided in
                                              7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                              8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                              9 under this Order must be clearly so designated before the material is disclosed or
                                             10 produced.
                                             11        Designation in conformity with this Order requires:
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12              (a) for information in documentary form (e.g., paper or electronic
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 documents, but excluding transcripts of depositions or other pretrial or trial
                                             14 proceedings), that the Producing Party affix at a minimum, the legend
                                             15 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                             16 contains protected material. If only a portion or portions of the material on a page
                                             17 qualifies for protection, the Producing Party also must clearly identify the protected
                                             18 portion(s) (e.g., by making appropriate markings in the margins).
                                             19         A Party or Non-Party that makes original documents available for
                                             20 inspection need not designate them for protection until after the inspecting Party
                                             21 has indicated which documents it would like copied and produced. During the
                                             22 inspection and before the designation, all of the material made available for
                                             23 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                             24 identified the documents it wants copied and produced, the Producing Party must
                                             25 determine which documents, or portions thereof, qualify for protection under this
                                             26 Order. Then, before producing the        specified   documents, the      Producing
                                             27         Party must affix the “CONFIDENTIAL legend” to each page that contains
                                             28 Protected Material. If only a portion or portions of the material on a page qualifies

                                                                                           -5-
                                              1 for protection, the Producing Party also must clearly identify the protected
                                              2 portion(s) (e.g., by making appropriate markings in the margins).
                                              3               (b) for testimony given in depositions that the Designating Party identify
                                              4 the Disclosure or Discovery Material on the record, before the close of the
                                              5 deposition all protected testimony.
                                              6               (c)      for information produced in some form other than documentary
                                              7 and for any other tangible items, that the Producing Party affix in a prominent
                                              8 place on the exterior of the container or containers in which the information is
                                              9 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                                             10 information warrants protection, the Producing Party, to the extent practicable, shall
                                             11 identify the protected portion(s).
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 failure to designate qualified information or items does not, standing alone, waive
                                             14 the Designating Party’s right to secure protection under this Order for such material.
                                             15 Upon timely correction of a designation, the Receiving Party must make reasonable
                                             16 efforts to assure that the material is treated in accordance with the provisions of this
                                             17 Order.
                                             18
                                             19 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                             20         6.1         Timing of Challenges. Any Party or Non-Party may challenge a
                                             21 designation of confidentiality at any time that is consistent with the Court’s
                                             22 Scheduling Order.
                                             23         6.2         Meet and Confer. The Challenging Party shall initiate the dispute
                                             24 resolution process under Local Rule 37.1 et seq.
                                             25         6.3         The burden of persuasion in any such challenge proceeding shall be
                                             26 on the Designating Party. Frivolous challenges, and those made for an improper
                                             27 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                             28 parties) may expose the Challenging Party to sanctions. Unless the Designating

                                                                                               -6-
                                              1 Party has waived or withdrawn the confidentiality designation, all parties shall
                                              2 continue to afford the material in question the level of protection to which it is
                                              3 entitled under the Producing Party’s designation until the Court rules on the
                                              4 challenge.
                                              5
                                              6 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                              7        7.1         Basic Principles. A Receiving Party may use Protected Material that
                                              8 is disclosed or produced by another Party or by a Non-Party in connection with
                                              9 this Action only for prosecuting, defending, or attempting to settle this Action.
                                             10 Such Protected Material may be disclosed only to the categories of persons and
                                             11 under the conditions described in this Order. When the Action has been
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 terminated, a Receiving Party must comply with the provisions of section 13 below
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 (FINAL DISPOSITION).
                                             14        Protected Material must be stored and maintained by a Receiving Party at a
                                             15 location and in a secure manner that ensures that access is limited to the persons
                                             16 authorized under this Order.
                                             17        7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                             18 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                             19 Receiving Party may disclose any information or item designated
                                             20 “CONFIDENTIAL” only to:
                                             21              (a)      the Receiving Party’s Outside Counsel of Record in this Action,
                                             22 as well as employees of said Outside Counsel of Record to whom it is
                                             23 reasonably necessary to disclose the information for this Action;
                                             24              (b)      the Receiving Party including the officers, directors, and
                                             25 employees (including House Counsel) of the Receiving Party to whom disclosure
                                             26 is reasonably necessary for this Action;
                                             27
                                             28

                                                                                              -7-
                                              1            (c)    Experts (as defined in this Order) of the Receiving Party to
                                              2 whom disclosure is reasonably necessary for this Action and who have signed the
                                              3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              4            (d) the court and its personnel;
                                              5            (e) court reporters and their staff;
                                              6            (f) professional jury or trial consultants, mock jurors, and Professional
                                              7 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                              8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              9            (g) the author or recipient of a document containing the information or a
                                             10 custodian or other person who otherwise possessed or knew the information;
                                             11            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                             14 not be permitted to keep any confidential information unless they sign the
                                             15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                             16 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                             17 deposition testimony or exhibits to depositions that reveal Protected Material may
                                             18 be separately bound by the court reporter and may not be disclosed to anyone except
                                             19 as permitted under this Stipulated Protective Order; and
                                             20            (i)    any mediator or settlement officer, and their supporting
                                             21 personnel, mutually agreed upon by any of the parties engaged in settlement
                                             22 discussions.
                                             23
                                             24 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                             25 IN OTHER LITIGATION
                                             26        If a Party is served with a subpoena or a court order issued in other litigation
                                             27 that compels disclosure of any information or items designated in this Action as
                                             28 “CONFIDENTIAL,” that Party must:

                                                                                              -8-
                                              1            (a)    promptly notify in writing the Designating Party. Such
                                              2 notification shall include a copy of the subpoena or court order;
                                              3            (b) promptly notify in writing the party who caused the subpoena or order
                                              4 to issue in the other litigation that some or all of the material covered by the
                                              5 subpoena or order is subject to this Protective Order. Such notification shall include
                                              6 a copy of this Stipulated Protective Order; and
                                              7            (c)    cooperate with respect to all reasonable procedures sought to be
                                              8 pursued by the Designating Party whose Protected Material may be affected.
                                              9        If the Designating Party timely seeks a protective order, the Party served with
                                             10 the subpoena or court order shall not produce any information designated in this
                                             11 action as “CONFIDENTIAL” before a determination by the court from which the
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 subpoena or order issued, unless the Party has obtained the Designating Party’s
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 permission. The Designating Party shall bear the burden and expense of seeking
                                             14 protection in that court of its confidential material and nothing in these provisions
                                             15 should be construed as authorizing or encouraging a Receiving Party in this Action
                                             16 to disobey a lawful directive from another court.
                                             17
                                             18 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                             19 PRODUCED IN THIS LITIGATION
                                             20            (a) The terms of this Order are applicable to information produced by a
                                             21 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                             22 produced by Non-Parties in connection with this litigation is protected by the
                                             23 remedies and relief provided by this Order. Nothing in these provisions should be
                                             24 construed as prohibiting a Non-Party from seeking additional protections.
                                             25            (b) In the event that a Party is required, by a valid discovery request, to
                                             26 produce a Non-Party’s confidential information in its possession, and the Party is
                                             27 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                             28 confidential information, then the Party shall:

                                                                                           -9-
                                              1               (1)    promptly notify in writing the Requesting Party and the Non-
                                              2 Party that some or all of the information requested is subject to a confidentiality
                                              3 agreement with a Non-Party;
                                              4               (2)    promptly provide the Non-Party with a copy of the Stipulated
                                              5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                              6 specific description of the information requested; and
                                              7               (3)    make the information requested available for inspection by
                                              8 the Non-Party, if requested.
                                              9            (c) If the Non-Party fails to seek a protective order from this court within
                                             10 14 days of receiving the notice and accompanying information, the Receiving Party
                                             11 may produce the Non-Party’s confidential information responsive to the discovery
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 not produce any information in its possession or control that is subject to the
                                             14 confidentiality agreement with the Non-Party before a determination by the court.
                                             15 Absent a court order to the contrary, the Non-Party shall bear the burden and
                                             16 expense of seeking protection in this court of its Protected Material.
                                             17
                                             18 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                             19        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                             20 Protected Material to any person or in any circumstance not authorized under this
                                             21 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                             22 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                             23 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                             24 persons to whom unauthorized disclosures were made of all the terms of this Order,
                                             25 and (d) request such person or persons to execute the “Acknowledgment and
                                             26 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                             27
                                             28

                                                                                          - 10 -
                                              1 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                              2 PROTECTED MATERIAL
                                              3        When a Producing Party gives notice to Receiving Parties that certain
                                              4 inadvertently produced material is subject to a claim of privilege or other protection,
                                              5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                              6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                              7 may be established in an e-discovery order that provides for production without
                                              8 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                              9 as the parties reach an agreement on the effect of disclosure of a communication or
                                             10 information covered by the attorney-client privilege or work product protection, the
                                             11 parties may incorporate their agreement in the stipulated protective order submitted
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 to the court.
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13
                                             14 12.     MISCELLANEOUS
                                             15        12.1     Right to Further Relief. Nothing in this Order abridges the right of
                                             16 any person to seek its modification by the Court in the future.
                                             17        12.2     Right to Assert Other Objections. By stipulating to the entry of
                                             18 this Protective Order no Party waives any right it otherwise would have to
                                             19 object to disclosing or producing any information or item on any ground not
                                             20 addressed in this Stipulated Protective Order. Similarly, no Party waives any right
                                             21 to object on any ground to use in evidence of any of the material covered by this
                                             22 Protective Order.
                                             23        12.3     Filing Protected Material. A Party that seeks to file under seal
                                             24 any Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                             25 may only be filed under seal pursuant to a court order authorizing the sealing
                                             26 of the specific Protected Material at issue. If a Party's request to file Protected
                                             27 Material under seal is denied by the court, then the Receiving Party may file the
                                             28 information in the public record unless otherwise instructed by the court.

                                                                                           - 11 -
                                              1 13.     FINAL DISPOSITION
                                              2        After the final disposition of this Action, as defined in paragraph 4, within 60
                                              3 days of a written request by the Designating Party, each Receiving Party must return
                                              4 all Protected Material to the Producing Party or destroy such material. As used in
                                              5 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                              6 summaries, and any other format reproducing or capturing any of the Protected
                                              7 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                              8 Party must submit a written certification to the Producing Party (and, if not the same
                                              9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                             10 (by category, where appropriate) all the Protected Material that was returned or
                                             11 destroyed and (2)affirms that the Receiving Party has not retained any copies,
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 abstracts, compilations, summaries or any other format reproducing or capturing any
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                             14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                             15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                             16 reports, attorney work product, and consultant and expert work product, even if such
                                             17 materials contain Protected Material. Any such archival copies that contain or
                                             18 constitute Protected Material remain subject to this Protective Order as set forth in
                                             19 Section 4 (DURATION).
                                             20
                                             21 14. Any violation of this Order may be punished by any and all appropriate
                                             22 measures including, without limitation, contempt proceedings and/or monetary
                                             23 sanctions
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                          - 12 -
                                             1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                             2
                                             3 DATED: February 7, 2020               HAWXHURST HARRIS LLP
                                             4
                                             5                                     By         /s/ Gerald E. Hawxhurst
                                             6                                          Gerald E. Hawxhurst
                                                                                        Patrick B. Nichols (Bar No. 294389)
                                             7                                          Kyle Foltyn-Smith (Bar No. 307835)
                                             8
                                                                                        Attorneys for Plaintiff
                                             9                                          Robert Steven Hicks
                                             10
                                                  DATED: February 7, 2020
                                             11
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                                                                   By        /s/ Dale E. Washington
                                             13                                         Dale E. Washington (Bar No. 169008)
                                             14                                           washington.dale@gmail.com
                                                                                        4470 W. Sunset Blvd. 90094
                                             15                                         Los Angeles, California 90027
                                                                                        Telephone: (714) 242-3868
                                             16                                         Facsimile: (714) 242-3869
                                             17                                         Attorneys for Defendants
                                                                                        Freduin Bahadore aka Amir
                                             18                                         Moda Italia Corp.
                                             19
                                             20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                             21 DATED February 11, 2020
                                             22
                                             23   Honorable Steve Kim
                                                  United States Magistrate Judge
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                   - 13 -
                                              1                                       EXHIBIT A
                                              2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                              3
                                              4 I, _______________________________________ [print or type full name], of
                                              5 _________________ [print or type full address], declare under penalty of perjury
                                              6 that I have read in its entirety and understand the Stipulated Protective Order that
                                              7 was issued by the United States District Court for the Central District of California
                                              8 on [date] in the case of _____________ [insert formal name of the case and the
                                              9 number and initials assigned to it by the court]. I agree to comply with and to be
                                             10 bound by all the terms of this Stipulated Protective Order and I understand and
                                             11 acknowledge that failure to so comply could expose me to sanctions and punishment
11111 SANTA MONICA BOULEVARD, SUITE 620

 Tel: (310) 893-5150 ● Fax: (310) 893-5195




                                             12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
      LOS ANGELES, CALIFORNIA 90025
        HAWXHURST HARRIS LLP




                                             13 any information or item that is subject to this Stipulated Protective Order to any
                                             14 person or entity except in strict compliance with the provisions of this Order.
                                             15 I further agree to submit to the jurisdiction of the United States District Court for the
                                             16 Central District of California for the purpose of enforcing the terms of this
                                             17 Stipulated Protective Order, even if such enforcement proceedings occur after
                                             18 termination of this action. I hereby appoint __________________________ [print
                                             19 or type full name] of _____________________________________ [print or type
                                             20 full address and telephone number] as my California agent for service of process in
                                             21 connection with this action or any proceedings related to enforcement of this
                                             22 Stipulated Protective Order.
                                             23 Date: ____________________________
                                             24 City and State where sworn and signed: ______________________
                                             25
                                             26 Printed name:
                                             27
                                             28 Signature:

                                                                                           - 14 -
